DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 04/22/2022, with respect to Claims 1 and 20 have been fully considered and are persuasive.  The previous 35 U.S.C. 103 rejection of claims 1 and 20 have been withdrawn. 
4.	Claim 17 recites similar language to claims 1 and 20, therefore, the previous 35 U.S.C. 103 rejection of claim 17 has also been withdrawn.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-3, 5, 9-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux U.S. 2005/0234443 (herein referred to as “Rioux”) and in view of Lanphere U.S. 2010/0198210 (herein referred to as “Lanphere”) and Cosman U.S. 9,956,032 (herein referred to as “Cosman”).
7.	Regarding Claims 1 and 20, Rioux teaches a system/method for bipolar, irrigated, radiofrequency ablation comprising:
	a. an elongate inner electrode assembly having a distal end (Fig. 9, ref num 240), a proximal end (Fig. 9, ref num 238), and an outer surface (Fig. 9, ref num 102), the inner electrode assembly comprising:
		a.1 a sheath (fig. 9, ref num 102 is a sheath, the outer surface itself forms the sheath)
		a.2 a first lead within the sheath (Fig. 9, ref num 202, para 0052 “each ablation probe 202 comprises an electrical connector 256 with which an RF cable (not shown) mates”), and
		a.3 an electrode array (Fig. 9, ref num 206);
	b. an elongate outer electrode assembly (Fig. 4, ref num 102; para 0026 “through the delivery cannula 102”) having a distal end and a proximal end (Fig. 4, ref num 102 has a distal and proximal end) and comprising a cannula having a distal end and a proximal end (Fig. 6, ref num 108; para 0027 “delivery cannula 102 comprises a cannula shaft 108 having a proximal end 110 and a distal end 112”), the outer electrode assembly comprising:
		b.1 an inner surface defining a lumen (Fig. 1, ref num 114; para 0027 “a delivery lumen 114 extending through the cannula shaft 108”),
		b.2 a shaft electrode (Fig. 1, ref num 126) near the distal end of the cannula (para 0030 “an RF ablation electrode 126 carried by the distal end 112 of the cannula shaft 108”) 
	c. an irrigation path defined between the outer surface of the inner electrode assembly and an outer surface of the outer electrode assembly, in which comes from an irrigation source (para 0041 “it should be noted that means other than using thermoelectric devices can be used to cool the ablation probe 106. For example, a cooling medium, such as saline, can be delivered through the delivery lumen 114 of the cannula 102 via the delivery port 124…”; i.e. the medium is coming from source attached to the probe),
	d. wherein the inner electrode assembly is configured to be positioned within the lumen of the outer electrode assembly, and wherein the system is configured for attaching to a generator to provide radiofrequency current flow between the electrode array and the shaft electrode (para 0052, “thus, the RF cable leading to the electrical connector 122 of the cannula 102 can be connected to the positive pole of an RF generator (not shown), and the respective RF cables leading to the electrical connectors 256 of the ablation probes 206 can be connected to the negative poles of the RF generator (or vice versa), such that the RF energy is delivered from the RF generator to the RF electrodes 126 and 250 on the respective cannula 102 and ablation probes 206 in a bipolar fashion”).
	It is also noted that Rioux teaches that the electrode array are exposed at the distal end of the sheath (para 0030).
Rioux fails to teach (a.3) the electrode array comprising three or more electrode tines positioned at the distal end of the inner electrode assembly and electrically connected to the first lead, the electrode array is moveable between a first position contained within the sheath and a second position protruding from a distal end of the sheath; (b.2) the shaft electrode on an outer surface of the outer electrode assembly, and (b.3) a conductive path from the proximal end of the outer electrode assembly to the shaft electrode.
Lanphere teaches a device that performs an ablation procedure (para 0061, Figs. 2A-2F), in which the device contains a first lead (Fig. 2F, ref num 190) and an electrode array comprising three or more electrode tines positioned at the distal end of the assembly (Fig. 2F, ref nums 195, as shown are at the distal end) and electrically connected to the first lead (Fig. 2F, ref num 190 is electrically connected to ref nums 195, para 0067 “tines 195 of RF electrode 190”; para 0069 “RF electrode 190 can subsequently be activated so that RF energy is emitted from tines 195”).  It is also shown that the tines are executed between a first and second position in which they are deployed and protruding from the distal end (para 0067 “after RF electrode 190 has been positioned within unhealthy tissue 140, tines 195 of RF electrode 190 are deployed”).  The tines allow for the treatment area to have a maximum area covered while treating (para 0068), while also be activated by the same lead/electrode (para 0069).  Since Rioux already teaches an electrode array with a multiplicity of tines (Rioux, Fig. 9, ref num 206 has multiple tines), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux and included that the tines be electrically connected to the first lead in order to activate the first lead and ultimately activate the tines with energy for treatment of the target area (para 0003, 0069).
Cosman teaches an ablation device (Fig. 1, Col. 4, lines 53-55).  This ablation devices contains an inner electrode assembly (Fig. 1A-1C, ref num 182) and an outer electrode assembly (Fig. 1C, ref num 187).  The inner electrode assembly has an electrode array (Fig. 1C, ref num 181A) that is moveable between a first and second position, or from within a sheath to protruding from a distal end of the sheath (Col. 5 lines 23-28, “the electrode…configured to be inserted through the lumen 105 of the cannula 100 and out from the opening 105A in the cannula distal end to form electrically-conductive active tip 181A”).  This electrode array/tip provides a delivery structure of the energy to the target tissue (Col. 10 lines 4-10).  The outer electrode assembly contains a shaft electrode (ref num 180) on the outer surface of the outer electrode assembly (see Fig. 1A, how ref num 180 is outside of 187), as well as a conductive path from the proximal end of the outer electrode assembly to the shaft electrode (Col. 13 lines 43-47 “the cannula conductive shaft tube 102 can include a distal portion...so that said distal portion is a cannula active tip that is brought to the same electrical potential”, also see Fig. 1A and 1B, the cables that extend from the hubs 188, 170 and 108 in which conductive paths are passed into the device). This also provides a path for the energy to be delivered to the tip of the instrument and subsequently to the tissue (Col. 9 lines 63-67 – Col. 10 lines 1-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux and included that the electrode array be movable and that the shaft electrode be positioned to provide a conductive path in order to delivery energy to the tip of the instrument and target tissue desired.
8.	Regarding method claim 20, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 20 being satisfied.

9.	Regarding Claim 2, Rioux teaches an insulation layer between the inner electrode assembly and the outer electrode assembly, wherein the insulation layer is selected from a group consisting of:
	An insulation sheath positioned on the outer surface of the inner electrode assembly, and 
	An insulating coating on the inner surface of the outer electrode assembly (para 0034 “the exterior surface of the probe shaft 136, with the exception of the distal tip 142, is preferably composed of an electrically insulative material 148.  Alternatively, the probe shaft 136 may be composed of an electrically insulative material, such as a medial grade plastic”; para 0052 “each probe shaft 236 is composed of an electrically conductive material that is coated with an insulative material”).

10.	Regarding Claim 3, Rioux teaches an insulation layer between the inner electrode assembly and the outer electrode assembly, wherein the insulation layer comprises an insulation sheath positioned on the outer surface of the inner electrode assembly, wherein a distal segment of the insulation layer protrudes from the distal end of the outer electrode assembly (para 0034 “the exterior surface of the probe shaft 136, with the exception of the distal tip 142, is preferably composed of an electrically insulative material 148.  Alternatively, the probe shaft 136 may be composed of an electrically insulative material, such as a medial grade plastic”; para 0052 “each probe shaft 236 is composed of an electrically conductive material that is coated with an insulative material”).

11.	Regarding Claim 5, Rioux teaches the outer electrode assembly comprises a proximal insulating segment adjacent to an outer surface of the cannula, the proximal insulating segment extending from near the proximal end of the cannula to the shaft electrode, wherein the irrigation path is defined between the outer surface of the cannula and an inner surface of the proximal insulating segment (para 0028 “the exterior surface of the cannula shaft 108…is preferably composed of an electrically insulative material 118”).  

12.	Regarding Claim 9, Rioux teaches the cannula comprises:
	A cannula body (ref num 102/108) made of a conductive material (para 0030 “electrically conductive shaft 108), wherein the shaft electrode is formed by an exposed segment of the conductive material (para 0030 “the electrode 126 is formed by the exposed distal tip portion of the cannula shaft 108”), and
	A proximal insulating segment on an outer surface of the cannula body extending from near the proximal end of the cannula body to the shaft electrode, the proximal insulating segment comprising an insulating tubing layer on an outer surface of the cannula body (para 0028 “the exterior surface of the cannula shaft 108…is preferably composed of an electrically insulative material 118”).

13.	Regarding Claim 10, Rioux teaches the cannula body comprises stainless steel (para 0028 “the exterior surface of the cannula shaft 108, such as stainless steel).
	Rioux fails to teach at least a portion of the outer surface of the cannula body is rough, textured, or threaded.
	Cosman teaches an ablation device (Fig. 1, Col. 4, lines 53-55) which contains a cannula body (Fig. 1, ref num 182/187) that contains an outer portion that is threaded (see Fig. 1, ref num 108A, “treads/threads are continued through the device, in which ref nm 182/187 is inserted, making it threaded”).  This cannula body is also made up of stainless steel material (Col. 10, lines 62-67).  The threaded materials offer a rigid connection/attachment of the device’s different tubes to one another (Col. 10, lines 30-37).  It has been held that “the selection of a known material based on its suitability for its intended use supports a pima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or suitability of the disclosed materials (e.g. cost-effectiveness, manufacturing feasibility, etc.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux to incorporate the teachings of Cosman and have the cannula have a portion that is threaded since these materials offer the benefits of cost-effectiveness, manufacturing feasibility, etc., as stated above.

14.	Regarding Claim 11, Rioux teaches the insulating tubing layer of the proximal insulating segment is made of medical grade plastics (para 0034).
	Rioux fails to teach the insulating segment material is selected from the group: Polyimide tubing; polyimide tubing with braided fibers within a wall of the tubing; polyethylene terephthalate (PET); polyether ether ketone (PEEK); and polytetrafluoroethylene (PTFE).
Cosman teaches the insulating segment material is selected from the group: Polyimide tubing; polyimide tubing with braided fibers within a wall of the tubing; polyethylene terephthalate (PET); polyether ether ketone (PEEK); and polytetrafluoroethylene (PTFE) (Col. 13 lines 23-42, “each of the electrical insulations 103 and 133 can be composed of a material device design, such as PTFE, FEP, PET….can be heat-shrinkable tubing, such as PTFE, FEP, PET”).  This type of material provides an electrically insulative properties to limit heat transfer to the rest of the electrode and structures (Col. 13, lines 23-42).  It has been held that “the selection of a known material based on its suitability for its intended use supports a pima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or suitability of the disclosed materials (e.g. cost-effectiveness, manufacturing feasibility, etc.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux to incorporate the teachings of Cosman and have the insulative portion have an insulative material as listed above since these materials offer the benefits of cost-effectiveness, manufacturing feasibility, etc., as stated above.

15.	Regarding Claim 12, Rioux teaches a distal insulating segment at the distal end of the cannula body comprising an insulating layer on an outer surface of the cannula body (para 0028 “the exterior surface of the cannula shaft 108…is preferably composed of an electrically insulative material”).

16.	Regarding Claim 13, Rioux teaches the insulating layer of the distal insulating segment is made of a medical grade plastic (para 0034) but fails to teach that the material is selected from the group consisting of heat shrink material, PEEK, PTFE, FEP, PET, and combinations of these materials.
Cosman teaches the insulating segment material is selected from the group: Polyimide tubing; polyimide tubing with braided fibers within a wall of the tubing; polyethylene terephthalate (PET); polyether ether ketone (PEEK); and polytetrafluoroethylene (PTFE) (Col. 13 lines 23-42, “each of the electrical insulations 103 and 133 can be composed of a material device design, such as PTFE, FEP, PET….can be heat-shrinkable tubing, such as PTFE, FEP, PET”).  This type of material provides an electrically insulative properties to limit heat transfer to the rest of the electrode and structures (Col. 13, lines 23-42).  It has been held that “the selection of a known material based on its suitability for its intended use supports a pima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or suitability of the disclosed materials (e.g. cost-effectiveness, manufacturing feasibility, etc.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux to incorporate the teachings of Cosman and have the insulative portion have an insulative material as listed above since these materials offer the benefits of cost-effectiveness, manufacturing feasibility, etc., as stated above.

17.	Regarding Claim 14, Rioux teaches the cannula (ref num 102) comprises: a cannula body made of an insulating material (para 0028 “the cannula shaft 108…is preferably composed of an electrically insulative material 118), wherein the shaft electrode (ref num 126) is attached to an outer surface of the cannula body (Fig. 3, see how ref num 126 is attached to the cannula 102; para 0030 “electrode is formed by the exposed distal portion of the cannula shaft 108”); and a second lead providing a conductive path from the proximal end of the cannula to the shaft electrode within a wall of the cannula body (para 0030 “a separate RF wire (not shown) will need to be routed from the electrode back through the cannula shaft 108 to the electrical connector 122, preferably through the wall of the cannula shaft 108”).

18.	Regarding Claim 15, Rioux teaches the inner electrode assembly defines a central passage (as shown in Fig. 9, there is a central passage in which 326/240 travels from) and an opening at the distal end of the inner electrode assembly (see Fig. 9 opening at the end), the system further comprising a stylet configured to be received within the central passage of the inner electrode assembly, the stylet comprising a sharp tip (para 0043 “sharpened tip 130 of the stylet 104 facilitates introduction to the treatment region TR”).

19.	Regarding Claim 16, Rioux teaches the irrigation path defines an exit path for open irrigation (para 0041).

20.	Claims 4, 6-8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux and in view of Lanphere, Cosman, and Pham U.S. 2011/0077644 (herein referred to as “Pham”).
21.	Regarding Claim 4, Rioux teaches the irrigation path is defined between an outer surface of the inner electrode assembly and the inner surface of the outer electrode assembly (para 0041 “it should be noted that means other than using thermoelectric devices can be used to cool the ablation probe 106. For example, a cooling medium, such as saline, can be delivered through the delivery lumen 114 of the cannula 102 via the delivery port 124, or the cooling medium can be delivered through the ablation probe 106 in a closed-loop or open-loop manner. If done in an open-loop manner, the ablation probe 106 can have a tissue-coring tip from which the cooling medium will be perfused”).
	However, Rioux fails to teach the irrigation path is further defined by irrigation openings defined in the shaft electrode.
	Pham teaches a tissue ablation device (abstract, Fig. 1), which contains a cannula (ref num 102) that has a shaft electrode (ref num 138) and an irrigation path (para 0070 “the cannula 102 may also be used to deliver other substances, such as a pharmaceutical agent”).  This agent follows a path defined by irrigation openings in the shaft electrode (Fig. 6B, 6D, 7A, ref nums 72 and 74).  The agent is delivered in order to treat the target site with a desired medium, such as a therapeutic agent or drug (para 0009), and providing an irrigation path via openings in the cannula provides a convenient subsequent delivery of the ablation probe and the agent to the target area (para 0010).  Since Rioux already teaches a medium being delivered via the cannula, whether an open- or closed-loop manner (Rioux, para 0041), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux and included the irrigation openings in the cannula as taught by Pham in order to provided convenience of the procedure by subsequently providing the medium to the target site.

22.	Regarding Claim 6, Rioux teaches the shaft electrode is attached to the outer surface of the cannula, wherein the irrigation path is defined between the inner surface of the cannula and the outer surface of the inner electrode assembly (para 0041 “it should be noted that means other than using thermoelectric devices can be used to cool the ablation probe 106. For example, a cooling medium, such as saline, can be delivered through the delivery lumen 114 of the cannula 102 via the delivery port 124, or the cooling medium can be delivered through the ablation probe 106 in a closed-loop or open-loop manner. If done in an open-loop manner, the ablation probe 106 can have a tissue-coring tip from which the cooling medium will be perfused”).
	Rioux fails to teach the cannula defines irrigation openings near the shaft electrode.
	Pham teaches a tissue ablation device (abstract, Fig. 1), which contains a cannula (ref num 102) that has a shaft electrode (ref num 138) and an irrigation path (para 0070 “the cannula 102 may also be used to deliver other substances, such as a pharmaceutical agent”).  This agent follows a path defined by irrigation openings in the shaft electrode (Fig. 6B, 6D, 7A, ref nums 72 and 74).  The agent is delivered in order to treat the target site with a desired medium, such as a therapeutic agent or drug (para 0009), and providing an irrigation path via openings in the cannula provides a convenient subsequent delivery of the ablation probe and the agent to the target area (para 0010).  Since Rioux already teaches a medium being delivered via the cannula, whether an open- or closed-loop manner (Rioux, para 0041), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux and included the irrigation openings in the cannula as taught by Pham in order to provided convenience of the procedure by subsequently providing the medium to the target site.

23.	Regarding Claim 7, Rioux teaches the shaft electrode is attached to the outer surface of the cannula, wherein the cannula defines irrigation openings near the shaft electrode (para 0041 “it should be noted that means other than using thermoelectric devices can be used to cool the ablation probe 106. For example, a cooling medium, such as saline, can be delivered through the delivery lumen 114 of the cannula 102 via the delivery port 124, or the cooling medium can be delivered through the ablation probe 106 in a closed-loop or open-loop manner. If done in an open-loop manner, the ablation probe 106 can have a tissue-coring tip from which the cooling medium will be perfused”).
	Rioux fails to teach the irrigation path is defined within a wall of the cannula and through the irrigation openings.
	Pham teaches a tissue ablation device (abstract, Fig. 1), which contains a cannula (ref num 102) that has a shaft electrode (ref num 138) and an irrigation path (para 0070 “the cannula 102 may also be used to deliver other substances, such as a pharmaceutical agent”).  This agent follows a path defined by irrigation openings in the shaft electrode (Fig. 6B, 6D, 7A, ref nums 72 and 74).  The agent is delivered in order to treat the target site with a desired medium, such as a therapeutic agent or drug (para 0009), and providing an irrigation path via openings in the cannula provides a convenient subsequent delivery of the ablation probe and the agent to the target area (para 0010).  Since Rioux already teaches a medium being delivered via the cannula, whether an open- or closed-loop manner (Rioux, para 0041), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux and included the irrigation openings in the cannula as taught by Pham in order to provided convenience of the procedure by subsequently providing the medium to the target site.

24.	Regarding Claim 8, Rioux fails to teach the irrigation path is defined through irrigation openings defined in the shaft electrode or defined near the shaft electrode.
	Pham teaches a tissue ablation device (abstract, Fig. 1), which contains a cannula (ref num 102) that has a shaft electrode (ref num 138) and an irrigation path (para 0070 “the cannula 102 may also be used to deliver other substances, such as a pharmaceutical agent”).  This agent follows a path defined by irrigation openings in the shaft electrode (Fig. 6B, 6D, 7A, ref nums 72 and 74).  The agent is delivered in order to treat the target site with a desired medium, such as a therapeutic agent or drug (para 0009), and providing an irrigation path via openings in the cannula provides a convenient subsequent delivery of the ablation probe and the agent to the target area (para 0010).  Since Rioux already teaches a medium being delivered via the cannula, whether an open- or closed-loop manner (Rioux, para 0041), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux and included the irrigation openings in the cannula as taught by Pham in order to provided convenience of the procedure by subsequently providing the medium to the target site.
25.	Regarding Claim 17, Rioux teaches a system for bipolar, irrigated, radiofrequency ablation comprising:
	a. an elongate inner electrode assembly having a distal end (Fig. 9, ref num 240), a proximal end (Fig. 9, ref num 238), and an outer surface (Fig. 9, ref num 102), the inner electrode assembly comprising:
		a.1 a sheath (fig. 9, ref num 102 is a sheath, the outer surface itself forms the sheath)
		a.2 a first lead within the sheath (Fig. 9, ref num 202, para 0052 “each ablation probe 202 comprises an electrical connector 256 with which an RF cable (not shown) mates”), and
		a.3 an electrode array (Fig. 9, ref num 206);
		a.4 an insulation sleeve positioned on the outer surface of the sheath (para 0010 “at least portions of the shafts can have an insulative coating”; also discusses how the probe shaft 236 is coated with an insulative coating, para 0052)
	b. an elongate outer electrode assembly (Fig. 4, ref num 102; para 0026 “through the delivery cannula 102”) having a distal end and a proximal end (Fig. 4, ref num 102 has a distal and proximal end) and comprising 
b.1 a cannula having a distal end and a proximal end (Fig. 6, ref num 108; para 0027 “delivery cannula 102 comprises a cannula shaft 108 having a proximal end 110 and a distal end 112”);
		b.2 an inner surface defining a lumen (Fig. 1, ref num 114; para 0027 “a delivery lumen 114 extending through the cannula shaft 108”),
		b.3 a shaft electrode (Fig. 1, ref num 126) formed by an exposed segment of the conductive material of the cannula on an outer surface of the outer electrode assembly (para 0030 “an RF ablation electrode 126 carried by the distal end 112 of the cannula shaft 108”) 
		b.4 a proximal insulating segment on the outer surface of the cannula body extending from the near proximal end of the cannula body to the shaft electrode (para 0030 “the cannula shaft 108 is composed of an electrically insulative material” which would mean it extends as claimed)
	c. an irrigation path defined between the outer surface of the inner electrode assembly and an outer surface of the outer electrode assembly (para 0041 “it should be noted that means other than using thermoelectric devices can be used to cool the ablation probe 106. For example, a cooling medium, such as saline, can be delivered through the delivery lumen 114 of the cannula 102 via the delivery port 124…”)
	d. wherein the inner electrode assembly is configured to be positioned within the lumen of the outer electrode assembly, and wherein the system is configured for attaching to a generator to provide radiofrequency current flow between the electrode array and the shaft electrode (para 0052, “thus, the RF cable leading to the electrical connector 122 of the cannula 102 can be connected to the positive pole of an RF generator (not shown), and the respective RF cables leading to the electrical connectors 256 of the ablation probes 206 can be connected to the negative poles of the RF generator (or vice versa), such that the RF energy is delivered from the RF generator to the RF electrodes 126 and 250 on the respective cannula 102 and ablation probes 206 in a bipolar fashion”).
	It is also noted that Rioux teaches that the electrode array are exposed at the distal end of the sheath (para 0030).
Rioux fails to teach (a.3) the electrode array comprising three or more electrode tines positioned at the distal end of the inner electrode assembly and electrically connected to the first lead, the electrode array is moveable between a first position contained within the sheath and a second position protruding from a distal end of the sheath; and (c) the irrigation path further defined through irrigation openings defined in the shaft electrode.
Lanphere teaches a device that performs an ablation procedure (para 0061, Figs. 2A-2F), in which the device contains a first lead (Fig. 2F, ref num 190) and an electrode array comprising three or more electrode tines positioned at the distal end of the assembly (Fig. 2F, ref nums 195, as shown are at the distal end) and electrically connected to the first lead (Fig. 2F, ref num 190 is electrically connected to ref nums 195, para 0067 “tines 195 of RF electrode 190”; para 0069 “RF electrode 190 can subsequently be activated so that RF energy is emitted from tines 195”).  It is also shown that the tines are executed between a first and second position in which they are deployed and protruding from the distal end (para 0067 “after RF electrode 190 has been positioned within unhealthy tissue 140, tines 195 of RF electrode 190 are deployed”).  The tines allow for the treatment area to have a maximum area covered while treating (para 0068), while also be activated by the same lead/electrode (para 0069).  Since Rioux already teaches an electrode array with a multiplicity of tines (Rioux, Fig. 9, ref num 206 has multiple tines), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux and included that the tines be electrically connected to the first lead in order to activate the first lead and ultimately activate the tines with energy for treatment of the target area (para 0003, 0069).
Cosman teaches an ablation device (Fig. 1, Col. 4, lines 53-55).  This ablation devices contains an inner electrode assembly (Fig. 1A-1C, ref num 182).  The inner electrode assembly has an electrode array (Fig. 1C, ref num 181A) that is moveable between a first and second position, or from within a sheath to protruding from a distal end of the sheath (Col. 5 lines 23-28, “the electrode…configured to be inserted through the lumen 105 of the cannula 100 and out from the opening 105A in the cannula distal end to form electrically-conductive active tip 181A”).  This electrode array/tip provides a delivery structure of the energy to the target tissue (Col. 10 lines 4-10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux and included that the electrode array be movable in order to delivery energy to the tip of the instrument and target tissue desired.
Pham teaches a tissue ablation device (abstract, Fig. 1), which contains a cannula (ref num 102) that has a shaft electrode (ref num 138) and an irrigation path (para 0070 “the cannula 102 may also be used to deliver other substances, such as a pharmaceutical agent”).  This agent follows a path defined by (c) irrigation openings in the shaft electrode (Fig. 6B, 6D, 7A, ref nums 72 and 74).  The agent is delivered in order to treat the target site with a desired medium, such as a therapeutic agent or drug (para 0009), and providing an irrigation path via openings in the cannula provides a convenient subsequent delivery of the ablation probe and the agent to the target area (para 0010).  Since Rioux already teaches a medium being delivered via the cannula, whether an open- or closed-loop manner (Rioux, para 0041), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux and included the irrigation openings in the cannula as taught by Pham in order to provided convenience of the procedure by subsequently providing the medium to the target site.

26.	Regarding Claim 18, Rioux fails to teach the irrigation path is further defined by irrigation openings defined in the shaft electrode.
	Pham teaches a tissue ablation device (abstract, Fig. 1), which contains a cannula (ref num 102) that has a shaft electrode (ref num 138) and an irrigation path (para 0070 “the cannula 102 may also be used to deliver other substances, such as a pharmaceutical agent”).  This agent follows a path defined by irrigation openings in the shaft electrode (Fig. 6B, 6D, 7A, ref nums 72 and 74).  The agent is delivered in order to treat the target site with a desired medium, such as a therapeutic agent or drug (para 0009), and providing an irrigation path via openings in the cannula provides a convenient subsequent delivery of the ablation probe and the agent to the target area (para 0010).  Since Rioux already teaches a medium being delivered via the cannula, whether an open- or closed-loop manner (Rioux, para 0041), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux and included the irrigation openings in the cannula as taught by Pham in order to provided convenience of the procedure by subsequently providing the medium to the target site.

27.	Regarding Claim 19, Rioux teaches an insulation layer between the inner electrode assembly and the outer electrode assembly (para 0034 “the exterior surface of the probe shaft 136, with the exception of the distal tip 142, is preferably composed of an electrically insulative material 148.  Alternatively, the probe shaft 136 may be composed of an electrically insulative material, such as a medial grade plastic”; para 0052 “each probe shaft 236 is composed of an electrically conductive material that is coated with an insulative material”).

Conclusion
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Bagwell U.S. 2019/0374277: teaches an ablation device that contains an electrode array (Figs. 2A/2B, ref nums 242) that comprises three or more electrode tines (multiplicity of ref num 242), in which the tines are electrically connected to a single lead (para 0049 “tines 242 may be collectively disposed concentrically about the distal end of the ablation wire 230”; para 0050 “permits them to be retained along the distal end of the ablation wire 230”).
	b. Neal U.S. 2018/0132922: teaches an ablation device that contains an electrode array (Figs. 3A/3B, ref nums 216 A-E) that comprises three or more electrode tines (ref nums A-D), in which the tines are electrically connected to a single lead (para 0058).
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794